Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Bakul Desai, M.D.
(O.L. File No. 2-06-40580-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-34
Decision No. CR2806

Date: May 30, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services (HHS)
notified Bakul Desai, M.D. (Petitioner) that he was being excluded from participation in
Medicare, Medicaid, and all other federal health care programs for the statutory minimum
mandatory period of five years. Petitioner appealed. For the reasons stated below, I
affirm the five-year exclusion imposed on Petitioner.

I. Background

In an August 31, 2012 letter, the I.G. notified Petitioner that he was being excluded from
Medicare, Medicaid, and all federal health care programs for a period of five years under
42 U.S.C. § 1320a-7(a)(3). The I.G. stated that the basis for exclusion was Petitioner’s
conviction in the United States District Court, District of New Jersey (District Court) of a
criminal offense related to fraud, theft, embezzlement, breach of fiduciary responsibility,
or other financial misconduct in connection with the delivery of a health care item or
service. I.G. Exhibit (Ex.) 1.

Petitioner, through counsel, timely filed a request for hearing (RFH) before an
administrative law judge. On November 7, 2012, I held a telephonic prehearing
2
conference, the substance of which I summarized in my November 8, 2012 Order and
Schedule for Filing Briefs and Documentary Evidence (Order). Pursuant to the Order,
the L.G. filed a brief (I.G. Br.) and four exhibits (1.G. Exs. 1-4), and Petitioner filed a brief
(P. Br.) and two exhibits (P. Exs. 1, 2). The I.G. also filed a reply brief (IG. Reply).

II. Evidentiary Rulings

Both parties filed evidentiary objections. For the reasons stated below, I overrule all of
the objections and admit into the record I.G. Exs. 1 — 4 and P. Exs. 1, 2.

The L.G. objected to P. Ex. 2 on grounds of relevancy. I.G. Reply at 4. That exhibit is a
letter from National Government Services (NGS), a contractor for the Centers for
Medicare and Medicaid Services (CMS), advising Petitioner that his national provider
identifier (NPI) was being revoked under 42 C.F.R. § 424.535(a)(3). I conclude that the
exhibit is relevant to Petitioner’s argument concerning the effective date of his exclusion.

Petitioner objects to I.G. Ex. 3 (the Information in Petitioner’s criminal case) and I.G. Ex.
4 (the plea agreement in Petitioner’s criminal case, which Petitioner signed on January
31, 2008), arguing that these two exhibits “‘are not reliable indicators of the exact
conduct or omission which formed the factual basis for acceptance of petitioner’s guilty
plea.” P. Br. at 10. However, extrinsic evidence, such as information found in an
indictment or a plea agreement, is probative to determine the circumstances that form the
basis for the criminal offense underlying a conviction. See e.g., Emem Dominic Ukpong,
DAB No. 2220, at 2-3 (2008).” Therefore, I will not exclude these exhibits.

III. Decision on the Record

In his brief, Petitioner indicated that he wanted to testify in this proceeding. P. Br. at 8-9.
I ordered Petitioner to submit written testimony. See 42 C.F.R. § 1005.16(b). On March
20, 2013, Petitioner filed an affidavit (P. Aff.), which I admit into the record. Because
the I.G. indicated that he will not seek to cross-examine Petitioner, I issue this decision
based on the written record.

IV. Issue

The only issue in this case is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for five

' Petitioner previously submitted a copy of the documents in I.G. Ex. 4. RFH at 16-23.

> The decisions of HHS’s Departmental Appeals Board may be found at
http://www.hhs.gov/dab/decisions/index.html.
3
years under 42 U.S.C. § 1320a-7(a)(3). If I decide that the I.G. has a basis to exclude
Petitioner, then I must uphold the length of the exclusion because it is the minimum
period of exclusion mandated by law. 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R.
§§ 1001.102(a), 1001.2007(a)(1)-(2).

V. Findings of Fact, Conclusions of Law, and Analysis®

The Social Security Act requires HHS to exclude from participation in Medicare,
Medicaid, and all other federal health care programs:

alny individual or entity that has been convicted for an offense which
occurred [after August 21, 1996,] under Federal or State law, in connection
with the delivery of a health care item or service or with respect to any act
or omission in a health care program (other than those specifically
described in [section 1320a-7(a)(1)]) operated by or financed in whole or in
part by any Federal, State, or local government agency, of a criminal
offense consisting of a felony relating to fraud, theft, embezzlement, breach
of fiduciary responsibility, or other financial misconduct.

42 U.S.C. § 1320a-7(a)(3). The I.G. argues that he excluded Petitioner under this
statute based on Petitioner’s conviction of a criminal offense relating to fraudulent
conduct, occurring after 1996, which is in connection with the delivery of a health
care item or service. I.G. Br. at 2-4. Petitioner primarily disputes that his crime
was in connection with the delivery of health care items or services. P. Br. at 4-6.

A, Petitioner was convicted of one count of felonious conduct, which occurred
from January 2003 through November 2006, and involved obtaining
approximately $590,000 through theft, embezzlement, or fraud from an
organization receiving federal funds.

The District Court convicted Petitioner of violating 18 U.S.C. § 666, an offense that the
District Court described as “THEFT KNOWINGLY AND INTENTIONALLY
EMBEZZLED, STOLE, OBTAINED BY FRAUD-CONCERNING PROGRAMS
RECEIVING FEDERAL FUNDS.” LG. Ex. 2, at 1; P. Ex. 1, at 1. Based on this
description, Petitioner’s offense was a violation of 18 U.S.C. § 666(a)(1)(A). Petitioner
was convicted as a principal in the crime under 18 U.S.C. § 2. LG. Ex. 2, at 1; P. Ex. 1,
at 1. This conviction was based on a plea agreement that Petitioner signed on January 31,
2008, in which Petitioner agreed to plead guilty to:

> My findings of fact and conclusions of law are set forth in italics and bold font.
4
a one-count Information, which will charge that from in or around January
2003 to in or around November 22, 2006, [Petitioner] knowingly and
intentionally embezzled, stole, obtained by fraud, and misapplied property
under the custody and control of University of Medicine and Dentistry of
New Jersey, in violation Title 18, United States Code, Section 666, and
Title 18, United States Code, Section 2.

CMS Ex. 4, at 1, 5.
The Information that Petitioner pled guilty to provides the following details related to
Petitioner’s criminal offense. Petitioner is a physician specializing in internal medicine
and cardiology, and owns the Heart Center of New Jersey, P.A., LLC. I.G. Ex. 3, at 1. In
or about January 2003, Petitioner entered into an employment contract with the
University of Medicine and Dentistry of New Jersey (UMDNJ) to serve as a faculty
cardiologist in the Clinical Assistant Professor program. The employment contract
provided that Petitioner would serve as an Assistant Clinical Professor, be paid
approximately $150,000 per year, and would commit 48% of his time (approximately 20
hours a week) to performing teaching, research and patient care activities, which were to
include:

1. Providing on-call coverage 13 weeks a year for certain diagnostic procedures;

2. Teaching fellows in the cardiac catheterization lab;

3. Interpreting hospital electrocardiograms;

4. Attending weekly cardiology conferences;

5. Conducting a physical diagnosis course for second year medical students;

6. Providing office-based teaching;

7. Lecturing in areas of special expertise;

8. Supporting research efforts; and

9. Completing Medicare time studies and other forms to document the services

provided under the contract to ensure appropriate Medicare payments were made

to UMDNJ.

1G. Ex. 3, at 5-6.
5
The Information stated that UMDNJ had an accredited cardiology fellowship program
and UMDNJ’s hospital had a Level I Trauma Center license. L.G. Ex. 3, at 2. However,
from at least 1995, UMDNJ failed to perform the requisite number of cardiac procedures
to satisfy the requirements for a Level I Trauma Center license. In order to increase the
number of cardiac patients, UMDNJ established a program to enter into part-time
employment contracts with community cardiologists who had “significant numbers of
patients they could refer to [UMDNJ].” I.G. Ex. 3, at 4. It is this program that Petitioner
joined when he became an Assistant Clinical Professor at UMDNJ.

The Information charges, however, that from in or about January 2003 through
November 2006, Petitioner failed to perform the services enumerated in the employment
contract. The only service he performed for UMDNJ was to refer patients from his
private cardiology practice to UMDNJ’s hospital for cardiac-related procedures. I.G. Ex.
3, at 6. UMDNJ’s hospital was a Medicare provider and billed Medicare for more than
$10,000 a year for services rendered to Medicare beneficiaries. I.G. Ex. 3, at 3. UMDNJ
paid Petitioner approximately $590,000. I.G. Ex. 3, at 6.

Petitioner provided testimony that is in agreement with I.G. Exs. 2-4. P. Aff. §§ 1-3.
However, Petitioner indicated that he had a relationship with UMDNJ’s hospital before
is part-time clinical professorship, that he did not refer patients there based on the part-
time professorship, that his agreement with UMDNJ was only to teach, and that he was
never charged with kickbacks, health care fraud, or providing deficient care. P. Aff. 95,
6, 8-9, 11, 16-18. Petitioner’s testimony does not detract from the finding of fact made
above and is addressed further below.

B. Petitioner was convicted of a felony for the purposes of 42 U.S.C. § 1320a-
7(a)(3).

Under 42 U.S.C. § 1320a-7(a)(3), Petitioner must be “convicted . . . of a criminal offense
consisting of a felony . . .” before he can be excluded. The statute defines “convicted” to
include “when a judgment of conviction has been entered against the individual .. . by a
Federal, State, or local court, regardless of whether there is an appeal pending or whether
the judgment of conviction or other record relating to criminal conduct has been
expunged.” 42 U.S.C. § 1320a-7(i)(1). Here, the U.S. District Court entered a Judgment
in a Criminal Case in which that court “adjudicated that the defendant is guilty” of
violating 18 U.S.C. § 666. LG. Ex. 2, at 1. Petitioner concedes that he was convicted of
a criminal offense that was committed after August 21, 1996. P. Br. at 1.

Further, because 18 U.S.C. § 666 provides for a ten-year maximum term of
imprisonment, Petitioner’s offense is a Class C felony. See 18 U.S.C. § 3559(a)(3).
Petitioner concedes that he was convicted of a felony. P. Br. at 2. Therefore, I conclude
that Petitioner was convicted of a felony for purposes of 42 U.S.C. § 1320a-7(a)(3).
6
C. Petitioner’s felony conviction requires exclusion under 42 U.S.C. § 1320a-
7(a)(3) because it involves theft, embezzlement, or fraud in connection with
the delivery of a health care item or service.

In order for Petitioner to be excluded under section 1320a-7(a)(3), his conviction must
involve fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct “in connection with the delivery of a health care item or service.” Fora
variety of reasons, Petitioner disputes that his criminal conduct had any connection to the
delivery of a health care item or service. Petitioner also argues that the IG. seeks to give
the phrase “in connection with the delivery of a health care item or service” as broad an
interpretation as possible, which is a “‘slippery slope” because such an expanded
definition renders the phrase “unconstitutional vague and overbroad.” P. Br. at 6

Although Petitioner urges a narrow interpretation of the statute, this is not consistent with
previous cases. Rather, “the conduct underlying the criminal offense does not necessarily
have to involve actual delivery (or the interruption of same) of a health care item or
service to the patient or beneficiary.” Ellen L. Morand, DAB No. 2436, at 9 (2012). This
is because section 1320a-7(a)(3) “broadly covers offenses ‘in connection with the
delivery of a health care item or service.” Charice D. Curtis, DAB No. 2430, at 5
(2011) (emphasis in original). Thus, there only needs to be a nexus “between the offense
of which a petitioner was convicted and the delivery of a health care item or service.”
Kenneth M. Behr, DAB No. 1997 (2005).

In the present case, Petitioner was convicted of theft for knowingly and intentionally
embezzling, stealing, and obtaining by fraud $590,000 for services he did not perform as
a Clinical Assistant Professor. 1.G. Exs. 2,3. According to the Information that
Petitioner pled guilty to, the services Petitioner failed to perform involved cardiology
services, which included providing on-call coverage for diagnostic procedures,
interpreting electrocardiograms, attending weekly cardiology conferences, conducting a
physical diagnosis course, providing office-based teaching, and completing Medicare
paperwork to ensure appropriate payments were made to UMDNJ. LG. Ex. 3, at 5-6.
Despite the detailed list of medical services he was to provide as part of his agreement
with UMDNJ, Petitioner testified that the only duties he agreed to perform at UMDNJ
involved teaching. P. Aff. § 8-9.

Petitioner’s argument that he was only convicted for the failure to perform teaching
services in a way that is unrelated to health care services is not convincing and is
inconsistent with both his guilty plea to the Information and his other testimony.
Petitioner testified that UMDNJ’s hospital is “a teaching hospital” and that his position
was a “part-time clinical associate professorship.” P. Aff. 5, 15 (emphasis added).
Petitioner’s clinical teaching duties clearly involved care related to actual patients, as
described in the Information. Accordingly, I find that the required nexus exists between

7
Petitioner’s conviction for theft, embezzlement, or fraud and his failure to deliver his
cardiology services to UMDNJ.*

Petitioner also argues that his guilty plea was not for embezzling from a federal health
care program, for health care fraud, or for a violation of any health care statute or the
anti-kickback statute. P. Br. at 4, 5; P. Aff. §§ 17, 18. However, section 1320a-7(a)(3)
does not require a conviction for health care fraud. Morand, DAB No. 2436, at 7.

* The Information asserts that UMDNJ paid Petitioner to provide patient referrals to its
hospital. 1.G. Ex. 3, at 4, 6. Petitioner denies this. Petitioner states that he had a
relationship with UMDNJ’s hospital before becoming a Clinical Assistant Professor
because he accepted fellows from UMDNJ into his practice. P. Aff. 6. Petitioner also
asserts that he recommended patients to UMDNJ’s hospital due to the quality of its
surgeons and its “stellar reputation,” and because its location made it accessible to his
patients. P. Aff. 5. Petitioner further states that he decided to seek the part-time
position with UMDNJ because he believed it would enhance his ability to provide the
“greatest and most convenient care possible” to his patients and that UMDNJ would help
Petitioner “develop a community healthcare program.” P. Aff. § 10. Petitioner admits
that “[a]fter I entered into the program, it became apparent that the program’s
expectations were low, that is, a teaching schedule was never established and with the
exception of one cardiologist, no one was ever scheduled to lecture or perform research.”
P. Aff. § 12. Petitioner asserts that the only duties he agreed to perform at UMDNJ
involved teaching and that his professorship did not impact his referral pattern because he
already had a relationship with UMDNJ. P. Aff. §§ 8-9, 11, 16. Despite his
protestations, Petitioner disclosed that he agreed to pay nearly 1.5 million dollars to settle
a civil law suit with the U.S Department of Justice related to this issue, noting that he did

not admit liability in the
Petitioner’s payment of a

aw suit. P. Aff. 420; RFH at 31-43. Ata minimum,
sum equal to three times his aggregate salary as a part-time

professor shows that Petitioner did not simply fail to teach some courses at an educational

institution. It could also

be viewed as another nexus between Petitioner’s conduct and

the delivery of health care services because an illegal scheme for referring patients to
UMDNJ’s hospital would necessarily result in UMDNJ providing such services. Cf:
James O. Boothe, DAB CR2770, at 9 (2013) (nexus based on conviction for a fraudulent

Medicaid marketing plan
organization (HMO) to o
Sabina E. Acquah, DAB

because submission of the plan allowed a health maintenance
btain new enrollees to bill Medicaid for items and services);
CR480 (1997) (nexus based on conviction for illegally obtaining

names of Medicaid beneficiaries with the intent to market an HMO to those beneficiaries

and thus bill Medicaid fo:
(1996) (nexus based on c
beneficiaries so that Med
delivery of items of servi

r items and services); ViNita R. Warren, DAB CR423, at 6-7
onviction for accepting a bribe to provide names of Medicaid
icaid HMO could obtain new enrollees and bill Medicaid for the
ices).
8
Petitioner further argues that the corresponding regulatory provision to section 1320a-
7(a)(3) indicates that this exclusion does not apply to him because his conviction is not in
connection with the direct delivery of a health care item or service. Petitioner asserts that
only those persons specifically engaged in the management or administration of health
care items or services are brought within the category of mandatory exclusion under
section 1320a-7(a)(3). See 42 C.F.R. § 1001.101(c)(1). Thus, a conviction that relates
only to the failure to perform teaching services, which is not the management or
administration of health care services, cannot form a basis for the mandatory exclusion.
P. Br. at 5. However, just because 42 C.F.R. § 1001.101(c)(1) interprets section 1320a-
7(a)(3) to include “the performance of management or administrative services relating to
the delivery of such items or services,” does not mean that section 1320a-7(a)(3) only
applies to management or administrative services. 42 C.F.R. § 1001.101(c)(1).

D. Petitioner must be excluded for a minimum of five years.

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(3), Petitioner must be excluded for a minimum period of five years.
42 U.S.C. § 1320a-7(c)(3)(B).

E. Ido not have the authority to change the effective date of the exclusion.

Petitioner argues that if I find a basis for his exclusion, Petitioner should be given a
“credit relating to the length of the exclusion due to the suspension of his billing
privileges.” P. Br. at 6. This argument arises from the fact that CMS revoked
Petitioner’s Medicare billing privileges following Petitioner’s guilty plea in 2008. P. Ex.
2. Petitioner argues that “[i]t is improper and unlawful to [su]spend a physician’s billing
privileges under 42 C.F.R. § 424.535(a)(3) before the actual conviction takes place.
Petitioner submits that the [administrative law judge] is not without authority to correct a
fundamental violation of governmental authority and a clear injustice.” P. Br. at 7. I
interpret this argument as a request that I change the effective date of the exclusion so
that it runs concurrently with Petitioner’s revocation of Medicare billing privileges.

The revocation of Medicare billing privileges and an exclusion from participating in all
federal health care programs are separate and distinct remedial actions that HHS may
take against individuals and entities. The revocation of Medicare billing privileges is a
discretionary act by CMS that is limited to precluding enrolled Medicare providers and
suppliers from billing Medicare for items and services provided to Medicare
beneficiaries. See 42 C.F.R. §§ 424.505, 424.535. In contrast, exclusions are
significantly broader in scope than revocations because they preclude reimbursement for
furnished items or services under all federal health care programs, including state
administered programs such as Medicaid. See 42 U.S.C. §§ 1320a-7(a), (h), 1320a-7b(f);
9
42 C.F.R. § 1001.2 (definition of Exclusion). Further, exclusions are administered by the
1.G. and, depending on the facts of a given case, may be mandatory or discretionary.
42 U.S.C. § 1320a-7(a)-(b). Finally, while an individual or entity may be subject to
revocation and exclusion based on the same set of circumstances, this is not always true
and, even when this happens, the legal standard for imposing revocations and exclusions
is usually not the same. Compare 42 U.S.C. § 1320a-7(a)-(b) with 42 C.F.R.
§ 424.535(a).

Although Petitioner requests that, as an administrative judge, I take action to ensure that
there is no injustice related to the alleged illegal revocation of Petitioner’s Medicare
billing privileges, Petitioner already had the opportunity to fully litigate the revocation of
his Medicare billing privileges before another administrative law judge. See Bakul Desai,
M.D., DAB CR1899 (2009). That administrative law judge explained that a guilty plea
was sufficient under 42 C.F.R. § 424.535(a)(3) for CMS to revoke his Medicare billing
privileges without the entry of a formal conviction. Jd. at 2-3. Because Petitioner does
not appear to have appealed that decision, it is binding. 42 C.F.R. § 498.74(b).

In any event, I am without authority to change the effective date of Petitioner’s exclusion.
The effective date for exclusion is 20 days after the date on the notice of exclusion. See
42 C.F.R. § 1001.2002(b); see also 42 U.S.C. § 1320a-7(c)(1). The statutory exceptions
to this rule are not applicable to this case. See 42 U.S.C. § 1320a-7(c)(2)(B), (£)(2).
Therefore, administrative law judges do not have the authority to alter this effective date
of an exclusion required under the regulations. See 42 C.F.R. § 1005.4(c)(4); Lisa Alice
Gantt, DAB No. 2065, at 2-3 (2007).

F. Petitioner’s other arguments are unavailing.

Petitioner testified to a number of matters not previously discussed above. Petitioner
asserts that it was UMDNJ, facing the loss of accreditation, that designed the contract
under which he was paid $590,000 for services he did not provide (although he believes
he “did perform the minimal amount necessary to meet the contractual obligations and
expectations of UMDNJ officials”). However, upon conferring with counsel, Petitioner
asserts he realized that his efforts were not enough to justify his salary and thus he
entered a guilty plea. Petitioner stresses his conduct did not impact the delivery of health
care services in his own practice or at UMDNJ. P. Aff. §§ 15, 17, 18. Petitioner states he
cooperated with the government. P. Aff. 7 19. Petitioner asserts there is no evidence that
his actions negatively impacted Medicare or any federal program and that he paid
restitution via a civil settlement of $1,478,750, including taxes and penalties, and thus the
government has been made whole. P. Aff. § 20. Petitioner states he has been an effective
cardiologist for more than 20 years and has been involved in civic and charitable
endeavors. P. Aff. {fj 21-23. Petitioner asserts he has completed his federal sentence, is
in compliance with all his obligations, and has accepted responsibility for not providing

10
“all of the bona fide services commensurate with [his] part-time professor salary.”
P. Aff. § 24. Petitioner asserts that due to the suspension of his Medicare provider
number, he has already lost a “significant” part of his practice and has been dropped by
insurance carriers and lost hospital privileges. His professional reputation and practice
have been harmed and he has suffered financially. P. Aff. 25. Petitioner asserts he will
not be able to practice cardiology if he is not allowed to treat Medicare patients. The
four-year suspension of his Medicare billing privileges, coupled with the five-year
exclusion, is the equivalent of a forcible retirement for a 61-year-old man. P. Aff. § 26.

None of this testimony is relevant as to whether there is basis to impose a statutorily
mandated five-year exclusion.

VI. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the
minimum mandatory five-year period under 42 U.S.C. §§ 1320a-7(a)(3) and 1320a-
7(c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge
